Order filed March 29, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00094-CR
                                ____________

                        HERBERT BRISCOE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1739168


                                     ORDER
      Appellant is represented by appointed counsel, Carmen Roe. No reporter’s
record has been filed in this case. Linda Hacker, the official court reporter for the
183rd District Court, informed this court that appellant has not paid or made
arrangements to pay for the reporter’s record and is not appealing as indigent. On
March 7, 2022, the clerk of this court notified appellant that we would consider
and decide those issues that do not require a reporter’s record unless appellant,
within 15 days of notice, requested preparation of the record and made
arrangements to pay the court reporter for preparing the record, if not filing as an
indigent party, and provided this court with proof of the request as well as payment
or indigency. See Tex. R. App. P. 37.3(c). Appellant filed no reply.

       Accordingly, we ORDER appellant’s appointed counsel, Carmen Roe, to file
a brief in this appeal on or before April 28, 2022. If Carmen Roe does not timely
file the brief as ordered, we will issue an order requiring the trial court to hold a
hearing to determine why the brief has not been filed.



                                  PER CURIAM



Panel Consists of Justices Wise, Poissant, and Wilson.